Bloodworth, J.
In the instructions given the jury, of which complaint is made in the petition for certiorari, there is no error requiring the grant of a new trial.
In the county court of Putnam county the plaintiff in error was convicted of possessing intoxicating liquor. By certiorari the ease was carried to the superior court. The record shows that the accused, when alone in a shed in a lumber yard, was arrested, with a jar containing whisky in his hands. An officer swore that “the defendant had gotten the jar down from where it was in the shed, and that he [defendant] had the jar in -his hands when he grabbed him.” The accused claimed that he had seen a negro hide the whisky and later went down to the shed to get a drink of it, and, as he reached for the liquor, the officer grabbed him and told him to give him the liquor. He stated that he then “took it down and handed it to him. It was not my liquor. I was going to take a drink.” The court submitted to the jury the question of whether or not the accused “took the container in his hand for the purpose of taking a drink only; in that event he would not be guilty.” This defense having been submitted to the jury, and the jury having rejected it and rendered a verdict of guilty, and the judge of the superior court having approved the finding of the jury and overruled the petition for certiorari, this court will not interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.